RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0061-18T1

C.P.,

          Plaintiff-Appellant,

v.

E.P.,

     Defendant-Respondent.
__________________________

                    Submitted October 8, 2019 – Decided November 21, 2019

                    Before Judges Accurso and Gilson.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Union County, Docket
                    No. FM-20-1843-17.

                    C.P., appellant pro se.

                    Respondent has not filed a brief.

PER CURIAM

          Plaintiff, the former husband, appeals from a final judgment of divorce,

entered on June 5, 2018, following a bench trial. Plaintiff also appeals from an
August 10, 2018 order denying his motion for reconsideration.              Having

considered plaintiff's arguments in light of the record and law, we affirm.

                                        I.

      The parties were married in May 2005. At the time of their divorce, there

were two surviving children: a daughter, born in August 2009; and a son, born

in July 2012. A third child had been stillborn during the marriage. Plaintiff

filed for divorce in May 2017.

      The matter was tried before Judge Thomas J. Walsh on June 4, 2018. Both

parties testified at trial; plaintiff was represented by counsel and defendant

represented herself. The following day, on June 5, 2018, Judge Walsh made his

findings of fact and conclusions of law, which he placed on the record.

      Judge Walsh initially noted that the parties had presented limited evidence

and, thus, he made his findings based on their testimony and the three ex hibits

they had submitted into evidence. Judge Walsh also noted that he did not

address certain issues, such as future college expenses, because the parties failed

to testify about and present evidence concerning those issues.

      Plaintiff sought to annul the marriage, contending that defendant had

committed fraud by not disclosing that she had come to the country using a false

passport. Judge Walsh found that defendant had testified credibly that plaintiff


                                                                           A-0061-18T1
                                        2
knew both before and during the marriage that she had come into the country

using a false passport. The judge then found that there were no grounds for an

annulment because plaintiff knew of defendant's immigration status before and

during the marriage, when the parties worked together to "correct the

immigration status." Instead, Judge Walsh found that there were grounds for a

divorce based on irreconcilable differences. N.J.S.A. 2A:34-2(i). He therefore

granted a divorce on that basis.

      The judge then addressed and made findings concerning custody, child

support, alimony, and equitable distribution. With regard to custody, the judge

reviewed the governing statute, N.J.S.A. 9:2-4, and made findings on the factors

identified in the statute based on the best interests of the children. See N.J.S.A.

9:2-4a.    The judge ruled that the parties will share joint legal and physical

custody of the children, with defendant being the parent of primary residential

custody and plaintiff the parent of alternate residential custody. Judge Walsh

also established a schedule for each parent to spend time with the children,

including vacation time.

      Next, the judge addressed the related issue of the children's passports. In

that regard, the parties were ordered to cooperate in obtaining passports for the

children, defendant was to hold the passports when they were not being used,


                                                                           A-0061-18T1
                                        3
and either parent was allowed to travel outside the country with the children

during his or her vacation time.

        Turning to child support, Judge Walsh found that plaintiff had an annual

income of $95,000 and defendant had an annual income of $34,650. He then

used the child support guidelines to calculate that plaintiff should pay defendant

child support of $113 per week.         In response to plaintiff's motion for

reconsideration, the court later reduced the child support amount to $56 per

week.

        In addition, Judge Walsh addressed alimony. He considered the factors

under the governing statute, N.J.S.A. 2A:34-23(b), and the relevant case law.

He ordered plaintiff to pay defendant limited duration alimony of $325 per week

for seven years. He also ordered that each party was to maintain life insurance

to cover their alimony and child support obligations. Specifically, defendant

was to maintain $100,000 in life insurance until the children were emancipated

and plaintiff was to maintain $300,000 in life insurance until his alimony

obligation was completed, thereafter plaintiff was to maintain $100,000 in life

insurance until the children were emancipated.

        Finally, Judge Walsh addressed equitable distribution. After reviewing

the applicable statute, N.J.S.A. 2A:34-23.1, the judge found that there were two


                                                                          A-0061-18T1
                                        4
assets at issue: (1) plaintiff's pension; and (2) the marital home. Addressing

plaintiff's pension, the judge ruled that defendant was entitled to a fifty percent

share of the pension during the time that the parties were married. The judge

directed that a qualified domestic relations order was to be prepared and entered

to effectuate the distribution of the pension.

      Addressing the marital home, Judge Walsh ruled that plaintiff was entitled

to sixty percent of the net equity and defendant was entitled to forty percent of

the net equity. The judge made that ruling based on the amount of money that

plaintiff had paid to maintain the marital home. The court also allowed plaintiff

to purchase defendant's share of the home and set up a procedure to effectuate

such a purchase, if plaintiff selected that option.

                                        II.

      Plaintiff now appeals from the judgment of divorce and the August 10,

2018 order denying his motion for reconsideration. On appeal, plaintiff argues

that the trial court erred by (1) denying his request for an annulment; (2) ordering

him to pay alimony; (3) designating defendant the parent of primary residential

custody; (4) requiring plaintiff to cooperate in obtaining passports for the

children; (5) ordering him to maintain life insurance to cover his obligations; (6)

awarding defendant a share of his pension; and (7) ordering the equity in the


                                                                            A-0061-18T1
                                         5
marital home to be distributed. Defendant did not file any responding brief on

this appeal.

      Our review of the trial court's factual findings is limited. Elrom v. Elrom,

439 N.J. Super. 424, 433 (App. Div. 2015) (citing Cesare v. Cesare, 154 N.J.

394, 411 (1998)). "Generally, 'findings by the trial court are binding on appeal

when supported by adequate, substantial, credible evidence.'" Ibid. (quoting

Cesare, 154 N.J. at 411-12).       "In matrimonial matters, this '[d]eference is

especially appropriate when the evidence is largely testimonial and involves

questions of credibility,'. . . ." Ibid. (alteration in original) (quoting Cesare, 154

N.J. at 412). Accordingly, we will not overturn an equitable distribution, child

support, or alimony award unless there was a clear abuse of discretion, a failure

to correctly apply governing legal principles, or the factual findings were not

supported by the record. See Genovese v. Genovese, 392 N.J. Super. 215, 222-

23 (App. Div. 2007) (recognizing that equitable distribution will be upheld

unless the trial court "mistakenly exercised its broad authority to divide the

parties' property") (citing Valentino v. Valentino, 309 N.J. Super. 334, 339

(App. Div. 1998)); see also Elrom, 439 N.J. Super. at 434, 438 (reviewing a trial

court's imputation of income and child support determination for an abuse of




                                                                              A-0061-18T1
                                          6
discretion); Robertson v. Robertson, 381 N.J. Super. 199, 206 (App. Div. 2005)

(reviewing a trial court's award of alimony for an abuse of discretion).

      Applying that standard, we discern no basis to disturb any of the rulings

plaintiff challenges on this appeal.    In short, plaintiff disputes the factual

findings made by Judge Walsh. He cites no material facts overlooked by Judg e

Walsh; nor does he cite any law supporting his contentions. The facts found by

Judge Walsh were supported by substantial credible evidence. In making his

legal conclusions, Judge Walsh applied the factual findings to the established

law. Plaintiff established no grounds for an annulment. See N.J.S.A. 2A:34-1.

Judge Walsh also correctly applied the law concerning custody, child support,

alimony, and equitable distribution. See N.J.S.A. 9:2-4 to -4a; N.J.S.A. 2A:34-

23(a) to (b); N.J.S.A. 2A:34-23.1. Accordingly, we affirm the judgment of

divorce.

      We also affirm the August 10, 2018 order denying defendant's motion for

reconsideration. We review such an order under an abuse of discretion standard.

Pitney Bowes Bank, Inc. v. ABC Caging Fulfillment, 440 N.J. Super. 378, 382

(App. Div. 2015) (citing Hous. Auth. of Morristown v. Little, 135 N.J. 274, 283

(1994)). Here, we discern no such abuse.

      Affirmed.


                                                                           A-0061-18T1
                                        7